Citation Nr: 0020227	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for multiple sclerosis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from May 1954 to 
April 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

Multiple sclerosis is shown to have been initially manifested 
during the appellant's period of active military service.  


CONCLUSION OF LAW

Multiple sclerosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that she is entitled to service 
connection for multiple sclerosis because the medical 
evidence establishes that symptoms of the disease were first 
manifested during her period of active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and multiple sclerosis becomes manifest to a degree of 
10 percent within seven years from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The appellant's service medical records reveal that her 
central visual acuity was 20/30, right eye, and 20/25, left 
eye, with both correctable to 20/20, at her May 1954 
enlistment examination.  A subsequent examination in 
September 1955 for Officer's Candidate School showed that 
central visual acuity was 20/40, right eye, and 20/30, left 
eye, with both correctable to 20/20.  In February 1955, she 
was treated for a complaint of pressure at the nape of her 
neck, headaches, dizziness, and double vision.  The 
evaluation from an eye, nose, and throat (ENT) clinic was 
that there was no evidence of eye involvement other than a 
toxic effect possibly from improperly prepared food.  In 
March 1955, she had continuing complaints of dizziness, and 
it was noted that she reported problems with focusing her 
eyes properly and continually veering to the right when 
walking.  The evaluation from an ENT clinic was chronic 
nystagmus, dizziness, and chronic fatigue.  

Outpatient treatment records from C. P. Grant, M. D., show 
that the appellant was seen in March 1973 with a complaint of 
blurred distant and near vision that had existed for one 
month.  Central visual acuity was 20/20 in both eyes, and a 
nystagmus of the right eye was noted on lateral movement, 
with the left eye lagging.  

The appellant was seen in March 1973 by H. Watanabe, M.D., of 
the Department of Ophthalmology at the University of Alabama 
at Birmingham School of Medicine.  It was noted that the 
appellant had been admitted for diagnosis and treatment in 
Dr. Oh's neurology service with a working diagnosis of 
multiple sclerosis.  The appellant's chief complaint was 
blurred and double vision that had lasted four days.  
Clinical manifestation was recurrent internuclear 
ophthalmoplegia.  After reviewing the appellant's history and 
performing an ocular examination, Dr. Watanabe diagnosed 
bilateral internuclear ophthalmoplegia, worse in the left 
eye, and indicated that multiple sclerosis was highly 
suspected.  He also stated in a March 1973 medical statement 
that it was very likely the appellant had multiple sclerosis.  

Of record is a June 1998 statement from a fellow servicewoman 
that described the appellant's problems with an unsteady gait 
during basic training and her later problems in service with 
confusion, dizziness, staggering, and an unsteady gait.  The 
appellant also submitted copies of letters she wrote to her 
mother during 1955 telling of her dizziness, unsteady gait, 
and vision.  

The appellant was evaluated by R. K. Swillie, M.D., a 
neurologist, in June 1998, who reported a diagnosis of 
multiple sclerosis and opined that the appellant suffered 
with initial symptoms of multiple sclerosis that dated to 
1955.  He stated that, in rendering a retroperspective 
medical opinion after looking over the lay statements from 
medical treatment records, he felt that the observed and/or 
treated symptoms in 1955 were more likely than not the early 
manifestations of multiple sclerosis.  

A VA neurological examination was performed in October 1998, 
and the diagnosis was a history of relapsing/remitting 
multiple sclerosis.  

The appellant's representative submitted a September 1999 
medical statement from one of its physicians, C. N. Bash, 
M.D., a neuroradiologist, who stated that he agreed with the 
diagnosis of multiple sclerosis and with the medical opinion 
of Dr. Swillie that the appellant's symptoms in service 
(1955) were likely the earliest manifestations of her 
multiple sclerosis.  

After reviewing the evidence in this case, the Board finds 
that the diagnosis of multiple sclerosis is not questioned or 
challenged.  Given the two medical opinions that trace the 
appellant's multiple sclerosis to symptoms she manifested 
during service, the Board finds that service connection is 
warranted for multiple sclerosis.


ORDER

Service connection is granted for multiple sclerosis.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

